STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                                 NO.    2022         KW     0438

VERSUS


JOEL     SMITH                                                                                     MAY 171, 2022




In    Re:          State       of       Louisiana,           applying             for       supervisory                writs,

                   19th       Judicial           District          Court,          Parish          of       East        Baton
                   Rouge,         No.    DC - 20- 06368.




BEFORE:            McDONALD,            LANIER,      AND     WOLFE,       JJ.


         WRIT      GRANTED.              Although          evidence          of    other          crimes,            wrongs,

or    acts       may    not    be       admitted       to    prove       the      accused          is       a   person          of

criminal           character,             evidence           of    other          crimes           has          long     been
admissible             if    the    State       establishes             an   independent                and       relevant

reason       for       its    admission.             See     La.      Code      Evid.        arts.          404( B)(     1) &
412. 2( A).            See        also        State        v.      Altenberger,                   2013- 2518 (            La.
4/   11/ 14),       139       So. 3d      510,       515 (      per      curiam).                 Furthermore,                  in
State       v.    Wright,          2011- 141 (       La.     12/ 6/ 11),          79    So. 3d      309,         317,      the
Louisiana          Supreme          Court        pointed          out    that          in    enacting            La.     Code
Evid.       art.       412. 2, "        the    Legislature            did    not        see    fit to            impose          a

restriction                 requiring           such        evidence              to        meet        a       stringent

similarity             requirement             for     admissibility."                        Accordingly,                the

ruling finding the evidence                                of     the    defendant' s               prior            offense

inadmissible  is reversed,                             and        this       matter           is     remanded              for
further          proceedings.


                                                            JMM
                                                            WIL
                                                            EW




COURT       OF   APPEAL,          FIRST       CIRCUIT




       611S,            0
         DEPUTY CLERK OF COURT
                   FOR      THE    COURT